Citation Nr: 1829706	
Decision Date: 07/16/18    Archive Date: 07/24/18

DOCKET NO.  12-33 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease.

4.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.

5.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.

6.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Stacey Clark, Attorney


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that in March 2016 the Veteran submitted a timely notice of disagreement (NOD) with respect to an October 2015 rating decision concerning an increased rating for left shoulder disability.  Although the RO has not yet issued a statement of the case (SOC) for this issue (although an increased rating was granted in an October 2016 RO decision), the Board notes that the issue is acknowledged in the electronic Veterans Appeals Control and Locator System (VACOLS).  As the receipt of the NOD has been acknowledged by the RO and additional action is pending at the RO, Manlincon v. West, 12 Vet. App. 238 is not applicable in this case and the Board will not further address this matter at this time.

The reopened claim of entitlement to service connection for hypertension, as well as the remaining claims on appeal other than entitlement to service connection for sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2008 RO decision denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran did not appeal or submit new and material evidence within one year.

2.  Evidence received subsequent to the March 2008 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension.

3.  The Veteran has had symptoms related to sleep apnea during and since service.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. 
§§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the matters being decided in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection for certain chronic diseases, including hypertension, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2017); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran has reported sleep problems during and after service discharge.  A June 2007 predischarge examination report indicates that the Veteran complained of sleep problems.  The Veteran was discharged in October 2007.  VA treatment records dated in May 2008 note that the Veteran underwent a sleep study orientation.  An August 2008 VA record noted that a sleep study was conducted and the assessment was mild sleep apnea.  The Board finds that service connection is warranted because this evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Claim to Reopen Service Connection for Hypertension

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In a March 2008 rating decision the RO, in pertinent part, denied service connection for hypertension.  The Veteran did not appeal that portion of the March 2008 RO decision nor submit new and material evidence within one year.  The March 2008 rating decision is thus final based on the evidence then of record.  See 38 U.S.C. 
§ 7105(c); 38 C.F.R. § 20.1103.

The March 2008 RO denial of the Veteran's hypertension claim was based, in part, on the lack of any current diagnosis of hypertension.  Of record at that time, were the Veteran's service treatment records and a VA examination.  The predischarge examination noted that no diagnosis of hypertension could be given, although the examiner noted rule out hypertension.

The Board finds that new and material evidence has been presented.  The evidence, including VA treatment records is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current diagnosis of hypertension.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, the appeal to this extent, is granted.

Service connection for sleep apnea is granted.


REMAND

Remand is required regarding the claim for service connection for hypertension for a VA examination.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  Here, there is a current diagnosis for hypertension, and, as noted, the Veteran had some elevated blood pressure readings during service.  The Veteran reported he has had hypertension since service discharge.  Accordingly, an examination is warranted.

Remand is required regarding the issues of increased ratings for lumbar spine and cervical spine disability, for adequate examinations.  In examinations regarding joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016) (citing to 38 C.F.R. § 4.59).  An examination must address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  Correia, 28 Vet. App. 158.  Although VA examinations for the lumbar and cervical spine were conducted in June 2013 and November 2013, those examinations are not adequate.  In particular, it appears that specific test results were not disclosed with passive motion and in weight-bearing and non-weight-bearing.  The Board also notes that the Veteran has continued to complain of chronic back and lower extremity pain since his last examination, and it does not appear that the AOJ has had a chance to review these records.  Accordingly, the Veteran should be afforded another VA lumbar and cervical spine examination.

Because the Veteran's lumbar spine disability will be evaluated on remand and is evaluated with the left and right lower extremity radiculopathy, the issues are inextricably intertwined and must be considered together. Likewise, as the issues on appeal could affect the claim for TIDU, the issues are inextricably intertwined and must be considered together.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after October 17, 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to determine etiology of the Veteran's hypertension.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that hypertension had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service.  The examiner must address the Veteran's STRs that showed elevated blood pressure readings [VBMS, 11/6/14, First STR, including but not limited to pages 11, 60, 85, 123, 131] and an assessment of "probable hypertension" [VBMS, 11/6/14, First STR, page 109].

4.  After any additional records are associated with the claims file, provide the Veteran with the appropriate examination to determine the severity of the service-connected lumbar spine disability, cervical spine disability, and bilateral lower extremity lumbar radiculopathy.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

First, the examiner must utilize the appropriate Disability Benefits Questionnaires.  

Second, the examiner must test the range of motion and pain in the lumbar spine and cervical spine in active and passive motion and in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Third, regarding the lumbar spine and cervical spine, describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.

Fourth, the examiner must also assess all neurological abnormalities due to the lumbar radiculopathy, to include commenting on the overall severity of each lower extremity.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


